DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The purpose of the instant NOA is to clarify, for the record, that US Publication No. 2007/0045006 to Krueger et al. has been reviewed and considered by the examiner and has been found as not being any more pertinent than the art of record. It is noted that this reference was attempted to be included in an information disclosure statement (IDS) submitted on 7/17/2020. Unfortunately, the applicants were not given adequate notice that this reference was incorrectly identified and therefore not previously considered. This Supplemental NOA is to provide a clean record of references timely provided by applicants and considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/26/2022